Exhibit 10.6.6
STOCK UNITS
TERMS AND CONDITIONS
Under the
Gannett Co., Inc.
2001 Omnibus Incentive Compensation Plan
These Terms and Conditions, dated                     , govern the grant of
Performance Shares (referred to herein as “Stock Units”) under the 2001 Omnibus
Incentive Compensation Plan (the “Plan”) to Gannett employees, as set forth
below.
1. Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the
individual Letter Agreements governing each grant, and (iii) these Terms and
Conditions, the Company has granted to the Employee the number of Stock Units
set forth on the applicable Letter Agreement. Each Stock Unit shall entitle the
Employee to receive from the Company one share of the Company’s common stock
(“Common Stock”) upon the expiration of the Incentive Period, as defined below.
2. Incentive Period. Except as otherwise provided in Section 13 below, the
Incentive Period in respect of the Stock Units shall commence on the Stock Unit
Commencement Date specified in the Letter Agreement and end on the Stock Unit
Expiration Date specified in the Letter Agreement.
3. No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Stock Units.
4. Delivery of Shares. The Company shall deliver to the Employee a certificate
or certificates, or at the election of the Company make an appropriate
book-entry, for the number of shares of Common Stock equal to the number of
Stock Units upon the Stock Unit Expiration Date, which number of shares shall be
reduced by the value of all taxes which the Company is required by law to
withhold by reason of such delivery. An Employee shall have no further rights
with regard to the Stock Units once the underlying shares of Common Stock have
been delivered.

 

 



--------------------------------------------------------------------------------



 



5. Cancellation of Stock Units. Except as provided in Sections 6, 13 and 14
below all Stock Units granted to the Employee shall automatically be cancelled
upon termination of the Employee’s employment with the Company or any of its
subsidiaries (as well as an event that results in the Employee’s employer
ceasing to be a subsidiary of the Company) prior to the Stock Unit Expiration
Date, and in such event the Employee shall not be entitled to receive any shares
of Common Stock in respect thereof.
6. Death, Disability, Retirement. Except as provided in Sections 13 or 14 below,
in the event that the employment of the Employee shall terminate prior to the
Stock Unit Expiration Date by reason of death, permanent disability (as
determined under the Company’s Long Term Disability Plan) or retirement at or
after age 65 or early retirement at or after age 55 in accordance with the
Company’s policies (i.e., the Employee’s termination of employment occurs when
the Employee is at least age 55 and has at least 5 years of service), the
Employee shall be entitled to receive at the time of the Employee’s termination
of employment the number of shares of Common Stock equal to the product of
(i) the total number of shares in respect of such Stock Units which the Employee
would have been entitled to receive upon the expiration of the Incentive Period
had the Employee’s employment not terminated, and (ii) a fraction, the numerator
of which shall be the number of full calendar months between the Stock Unit
Commencement Date and the date that employment terminated, and the denominator
of which shall be the number of full calendar months from the Stock Unit
Commencement Date to the Stock Unit Expiration Date.
Notwithstanding the foregoing and solely to the extent required by Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), if the Employee
is a “specified employee” (within the meaning of Code Section 409A and the
regulations and guidance issued thereunder (“Section 409A”)) and if delivery of
shares is being made in connection with the Employee’s separation from service
other than by reason of the Employee’s death, delivery of the shares shall be
delayed until six months and one day after the Employee’s separation from
service with the Company (or, if earlier than the end of the six-month period,
the date of the Employee’s death).

 

2



--------------------------------------------------------------------------------



 



7. Non-Assignability. Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.
8. Rights as a Shareholder. The Employee shall have no rights as a shareholder
by reason of the Stock Units.
9. Discretionary Plan; Employment. The Plan is discretionary in nature and may
be suspended or terminated by the Company at any time. With respect to the Plan,
(a) each grant of Stock Units is a one-time benefit which does not create any
contractual or other right to receive future grants of Stock Units, or benefits
in lieu of Stock Units; (b) all determinations with respect to any such future
grants, including, but not limited to, the times when the Stock Units shall be
granted, the number of Stock Units, and the Incentive Period, will be at the
sole discretion of the Company; (c) the Employee’s participation in the Plan
shall not create a right to further employment with the Employee’s employer and
shall not interfere with the ability of the Employee’s employer to terminate the
Employee’s employment relationship at any time with or without cause; (d) the
Employee’s participation in the Plan is voluntary; (e) the Stock Units are not
part of normal and expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payment, bonuses,
long-service awards, pension or retirement benefits, or similar payments; and
(f) the future value of the Stock Units is unknown and cannot be predicted with
certainty.

 

3



--------------------------------------------------------------------------------



 



10. Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Company (the “Committee”) in its sole discretion to adjust awards and to make
interpretations and other determinations with respect to all matters relating to
the applicable Letter Agreements, these Terms and Conditions, the Plan and
awards made pursuant thereto. These Terms and Conditions shall apply to grants
of Stock Units made to the Employee from the date hereof until such time as
revised Terms and Conditions are effective.
11. Notices. Notices hereunder shall be in writing and if to the Company shall
be addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107, and if to the Employee shall be addressed to the Employee at his
or her address as it appears on the Company’s records.
12. Successors and Assigns. The applicable Letter Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company and, to the extent provided in Sections 6 and 7 hereof,
to the heirs, legatees and personal representatives of the Employee.

 

4



--------------------------------------------------------------------------------



 



13. Change in Control Provisions.
Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to all Stock Units granted under the attached
Letter Agreement.
(a) Definitions.
As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:
(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);
(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

5



--------------------------------------------------------------------------------



 



(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or
(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

6



--------------------------------------------------------------------------------



 



(b) Acceleration Provisions. In the event of the occurrence of a Change in
Control, the vesting of the Stock Units shall be accelerated and, if such Change
in Control constitutes a “change in control event” within the meaning of
Section 409A of the Code, there shall be paid out to the Employee within thirty
(30) days following the effective date of the Change in Control, the full number
of shares of Common Stock subject to the Stock Units. In the event of the
occurrence of a Change in Control that is not a “change in control event” within
the meaning of Section 409A of the Code, the vesting of the Stock Units shall be
accelerated and the Stock Units shall be paid out at the earlier of the
Employee’s termination of employment (subject to the six month delay for
specified employees set forth in Section 6, if applicable) or the Stock Unit
Expiration Date.
(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the Company’s receipt of an invoice from the Employee, provided that
the Employee shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.
14. Employment Agreements. The provisions of Sections 5, 6 and 13 of these Terms
and Conditions shall not be applied to or interpreted in a manner which would
decrease the rights held by, or the payments owing to, an Employee under an
employment agreement with the Company that contains specific provisions applying
to Plan awards in the case of any change in control or similar event or
termination of employment, and if there is any conflict between the terms of
such employment agreement and the terms of Sections 5, 6 or 13, the employment
agreement shall control.

 

7



--------------------------------------------------------------------------------



 



15. Grant Subject to Applicable Regulatory Approvals. Any grant of Stock Units
under the Plan is specifically conditioned on, and subject to, any regulatory
approvals required in the Employee’s country. These approvals cannot be assured.
If necessary approvals for grant or payment are not obtained, the Stock Units
may be cancelled or rescinded, or they may expire, as determined by the Company
in its sole and absolute discretion.
16. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.
17. Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A, and shall be interpreted and administered in
accordance with that intent (e.g., the definition of “termination of employment”
shall have the meaning ascribed to “separation from service” under Section 409A
and the regulations and guidance issued thereunder). If any provision of these
Terms and Conditions would otherwise conflict with or frustrate this intent, the
provision shall not apply.

 

8